Exhibit 10.2

EMPLOYMENT AGREEMENT

AMENDMENT NO. 1

--------------------------------------------------------------------------------

 This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered into
as of June 5, 2017 by and between Adam K. Peterson (the “Executive”) and Boston
Omaha Corporation, a Delaware corporation (the “Company”).  

 

 The Company and the Executive are parties to an Employment Agreement dated
August 1, 2015 (the “Agreement”). 

 

 Now, therefore, in consideration of the premises and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:  

 

1. Amendment to Article II, Section 2.01(A) of the Agreement. The Company and
the Executive agree that the Agreement is hereby amended by deleting all of
Article II, Section 2.01(A), and inserting the following in its place:  

 

“The Executive will serve for a Base Salary equal to the federal minimum wage
for the period through December 31, 2017 and shall not be entitled to any Base
Salary in excess of the federal minimum wage for any period prior to such date.
Commencing January 1, 2018, the Executive will receive a Base Salary at the rate
of $275,000 per annum, payable in accordance with the Company’s payroll payment
policy as in effect from time to time.”

 

2. No Other Amendment. Except as expressly amended hereby, the Agreement shall
remain unamended and in full force and effect. This Amendment is only effective
in the specific instance and for the specific purpose for which it is given and
shall not be effective for any other purpose, and shall not be deemed to be a
waiver of, amendment of, or consent to or modification of any other term or
provision of the Agreement. 

 

3. Governing Law. This Amendment, the performance of this Amendment and any and
all matters arising directly or indirectly herefrom shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Massachusetts, without giving effect to the conflict or choice of law
provisions and principles thereof.  

 

4. Counterparts. This Amendment may be executed in any number of counterparts
including facsimile or PDF counterpart signature pages, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of the date first written above.

 

                                                                

BOSTON OMAHA CORPORATION

                                                                

 

(Registrant)

 

 

 

 

By: 

 /s/Alex B. Rozek

 

 

Name: Alex B. Rozek

 

 

Title: Co-Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

 /s/Adam K. Peterson

 

 

Adam K. Peterson

 